                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Robert Roe, as parent and                                        Civ. No. 18-3428 (PAM/LIB)
natural guardian on behalf of
Rebecca Roe, a minor,

                              Plaintiff,

v.                                                         MEMORANDUM AND ORDER

North Homes, Inc., individually
and d/b/a North Homes Children
and Family Service d/b/a
I.T.A.S.K.I.N. Juvenile Center d/b/a
North Homes Cottage, Marie Marna
Booth, Connie Ross, Jane Does 1-4,
and Jane Does 5-8,

                              Defendants.


       This matter is before the Court on Defendants’ Motion to Dismiss.                 For the

following reasons, the Motion is denied.

BACKGROUND

       Plaintiff Robert Roe’s 14-year-old daughter Rebecca committed unspecified

juvenile crimes in Itasca County. (Compl. (Docket No. 1) ¶ 31-32.) The state court

committed her to the custody of the I.T.A.S.K.I.N. Juvenile Center. Defendant North

Homes, Inc., operates the Center, which is a residential treatment facility that contracts

with both Minnesota’s Department of Human Services (“DHS”) and Department of

Corrections (“DOC”) for housing troubled juveniles. Juveniles such as Rebecca who are

there at the direction of the DOC are not allowed to leave the facility. North Homes also

operates an adjacent facility, North Cottage, that is a less restrictive facility than the Center.
Defendant Connie Ross was and still is the director of North Homes.

       At the Center, Rebecca was diagnosed with several serious mental-health issues.

(Id. ¶ 37.) According to Plaintiff, Defendant Marie Booth, a social worker at the Center,

developed an unhealthy relationship with Rebecca. Residents reported seeing Booth

hugging and kissing Rebecca (id. ¶ 51), and several staff members told their supervisors

that Booth was not observing appropriate boundaries with Rebecca. (Id. ¶¶ 45-47.) These

unknown staff members are Defendants Jane Does 1-4; their unknown supervisors are

Defendants Jane Does 5-8. Neither staff nor supervisors ever intervened to stop Booth’s

contacts with Rebecca. (Id. ¶ 48.)

       Ultimately, Rebecca was transferred to the Cottage. (Id. ¶ 57.) Booth visited her

there, in contravention of North Homes’s policies. (Id. ¶ 61.) On August 1, 2016, Rebecca

ran away from the Cottage. (Id. ¶ 67.) Plaintiff alleges that Booth helped Rebecca escape,

and drove her to Booth’s home. (Id. ¶¶ 68-69.) Booth hid Rebecca for nearly three months,

until Rebecca was discovered at the end of October.           Booth admitted to a sexual

relationship with Rebecca, and she ultimately pled guilty to first-degree criminal sexual

conduct and depriving another of custodial or parental rights. The record does not indicate

whether she is currently incarcerated as a result of her conviction.

       The DHS investigated the incident, and many of Plaintiff’s allegations are taken

from the report DHS issued. (Storms Aff. Ex. C (Docket No. 24-1) (DJS Am. Investigation

Mem.).) DHS found that multiple staff members told Ross that Booth may have helped

Rebecca run away and that Rebecca and Booth were having an inappropriate relationship.

DHS thus initially determined Ross failed to report maltreatment as required and

                                             2
recommended that she be disqualified. DHS and Ross reached a settlement, however, and

DHS rescinded its disqualification determination. (Id.) DHS ultimately imposed a $1,400

fine on North Homes, which after an internal review determined that its existing policies

and procedures were adequate and that no additional staff training was necessary. (Compl.

¶¶ 101-02.)

       Plaintiff’s Complaint raises three § 1983 claims—an individual claim against Booth,

Ross, and the Jane Doe Defendants, a Monell claim against North Homes and Ross in her

official capacity, and a City of Canton claim against North Homes. Plaintiff also brings

one negligence and professional-malpractice claim against all Defendants. He seeks a

judgment of more than $30 million.

DISCUSSION

       To survive a motion to dismiss under Rule 12(b)(6), a complaint need only “contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)); see also Fed. R. Civ. P. 12(b)(6). A claim bears facial

plausibility when it allows the Court “to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. When evaluating a motion

to dismiss under Rule 12(b)(6), the Court must accept plausible factual allegations as true.

Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th Cir. 2012). But “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,” are

insufficient to support a claim. Iqbal, 556 U.S. at 678.



                                               3
A.     State Actor

       North Homes, Ross, and the Jane Doe Defendants contend that dismissal is

appropriate because they were not acting under color of state law for the purposes of

§ 1983. 1 But whether a defendant qualifies as a state actor is a fact-intensive inquiry.

Lugar v. Edmondson Oil Co., 457 U.S. 922, 939 (1982) (noting the “necessarily fact-bound

inquiry” in determining whether a private entity has engaged in state action under § 1983);

Burton v. Wilmington Parking Auth., 365 U.S. 715, 722 (1961) (“Only by sifting facts and

weighing circumstances can the nonobvious involvement of the State in private conduct be

attributed its true significance.”). As such, whether Defendants were state actors is

inappropriate for resolution on a motion to dismiss.

B.     Failure to State a Claim

       Defendants also contend that Plaintiff has not alleged sufficient facts to establish

that any Defendant violated Rebecca’s rights or was negligent. The DHS determination

that North Homes and its staff violated their duties to Rebecca, however, is at this stage

sufficient to plead Plaintiff’s claims. Defendants argue that the Complaint does not contain

enough specific allegations, such as the names of residents who allegedly witnessed

inappropriate behavior between Rebecca and Booth, the dates of that alleged behavior, or

the names of staff members who reported that behavior. But those are details Plaintiff

cannot be expected to know without discovery. Plaintiff must be allowed to take discovery



1
 Booth has not made any appearance in this matter and has not responded to the Complaint.
The time for response has long elapsed. Plaintiff should move for default judgment against
her, or the Court will dismiss the case against her for lack of prosecution.
                                             4
on his claims, and if that discovery does not support the allegations, Defendants may move

for summary judgment.

CONCLUSION

      Plaintiff has sufficiently pled his claims.       Accordingly, IT IS HEREBY

ORDERED that the Motion to Dismiss (Docket No. 8) is DENIED.


Dated: May 30, 2019
                                                       s/ Paul A. Magnuson
                                                       Paul A. Magnuson
                                                       United States District Court Judge




                                            5
